Name: 96/103/EC: Commission Decision of 25 January 1996 amending Chapter 14 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  agricultural activity;  trade;  trade policy;  means of agricultural production
 Date Published: 1996-01-31

 Avis juridique important|31996D010396/103/EC: Commission Decision of 25 January 1996 amending Chapter 14 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance) Official Journal L 024 , 31/01/1996 P. 0028 - 0030COMMISSION DECISION of 25 January 1996 amending Chapter 14 of Annex I to Council Directive 92/118/EEC laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (Text with EEA relevance) (96/103/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Decision 95/339/EC (2), and in particular the second paragraph of Article 15 thereof,Whereas application of the provisions laid down has resulted in difficulties in trade in and imports of manure, particularly for holdings in frontier areas; whereas in the light of experience the requirements governing trade in and imports of manure should therefore be amended;Whereas trade in and imports of unprocessed manure can be a source of animal diseases; whereas trade in and imports of manure from certain animal species should therefore be banned;Whereas under very specific conditions, however, trade in certain types of manure should be authorized; whereas this trade must be effected under the supervision of the competent authorities in the Member States;Whereas for the sake of clarity Chapter 14 of Annex I to Directive 92/118/EEC should be redrafted;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Chapter 14 of Annex I to Directive 92/118/EEC is hereby replaced by the Annex to this Decision.Article 2 This Decision shall apply from 2 February 1996.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 200, 24. 8. 1995, p. 36.ANNEX 'CHAPTER 14ManureFor the purposes of this Chapter manure means any excrement and/or urine of cloven-hoofed animals, equidae and/or poultry, with or without litter, and guano.I. Unprocessed manureA. Trade in unprocessed manure1. (a) Trade in unprocessed manure of species other than poultry or equidae is prohibited, except for manure:- from an area which is not subject to restrictions by virtue of a serious transmissible disease, and- intended for spreading, under the supervision of the competent authorities, on land forming part of a single holding located on both sides of the frontier of two Member States;(b) However, in derogation to (a), a Member State may grant specific approval for the introduction onto its territory:- of manure intended for processing in an establishment specifically approved for that purpose by the competent authorities with a view to the manufacture of the products referred to under II below. When such establishments are being approved, account is to be taken of the origin of the manure, or- of manure intended for spreading on a holding. Such trade can only occur with the consent of the competent authorities of both the Member State of origin and of destination. When giving consent, account is to be taken in particular of the origin of the manure, its destination and animal health and safety considerations.In such cases the manure is to be accompanied by a health certificate that conforms to the model laid down in the procedure provided for in Article 18.2. Trade in unprocessed poultry manure is subject to the following conditions:(a) the manure must originate in an area which is not subject to restrictions by virtue of Newcastle disease or avian influenza;(b) in addition, unprocessed, manure from poultry flocks vaccinated against Newcastle disease must not be dispatched to a region which has obtained Newcastle disease non-vaccinating status pursuant to Article 12 (2) of Directive 90/539/EEC;(c) the manure is to be accompanied by a health certificate that conforms to the model laid down in the procedure provided for in Article 18.3. Trade in unprocessed manure of equidae is not subject to any animal health conditions.B. Imports of unprocessed manureImports of unprocessed manure are subject to the following conditions:1. the manure must satisfy, according to the species concerned, the requirements under A (1) (a) above;2. the manure must be accompanied by a certificate as provided for in Article 10.II. Processed manure and processed manure productsAll organic fertilizers must have been treated to ensure that the product is pathogen-free.A. Trade in processed manure and processed manure products is subject to the following conditions:1. they must come from an establishment approved by the competent authorities;2. they must:- be free from salmonella (no salmonella in 25 g treated product),- be free from enterobacteriaceae (based on the aerobic bacteria count: